Exhibit 10.59

AQUA AMERICA, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR NICHOLAS DEBENEDICTIS

(As Amended and Restated Effective January 1, 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I

       DEFINITIONS      1      1.1    Board      1      1.2    Code      1     
1.3    Committee      1      1.4    Company      1      1.5    Normal Retirement
Date      1      1.6    Participant      1      1.7    Plan      1      1.9   
Retirement Plan      1      1.10    Retirement Plan Benefit      2      1.11   
Retirement Plan Surviving Spouse Benefit      2      1.12    Separation from
Service      2      1.13    Specified Employee      2      1.14    Supplemental
Excess Benefit      2      1.15    Supplemental Excess Surviving Spouse Benefit
     2      1.16    Supplemental Benefit      2      1.17    Supplemental
Pension Plan      2      1.18    Surviving Spouse      2      1.19    Surviving
Spouse Benefit      2   

ARTICLE II

       SUPPLEMENTAL EXCESS BENEFIT      3      2.1    Calculation of Benefit   
  3      2.2    Surviving Spouse Benefit      3      2.3    Time and Form of
Payment      4      2.4    Time and Form of Payment of Supplemental Excess
Surviving Spouse Benefit      5      2.5    Adjustment of Benefits      6     
2.6    Coordination with Supplemental Pension Plan Benefit      6      2.7   
Timing of Payment      6   

ARTICLE III

       AMENDMENT AND TERMINATION      6      3.1    Reservation of Right to
Amend or Terminate      6      3.2    Effect of Amendment or Termination      6
  

ARTICLE IV

       MISCELLANEOUS      7      4.1    No Creation of Employment Rights      7
     4.2    Funding      7      4.3    Spendthrift Provision      7      4.4   
Administration      7      4.5    General Conditions      7      4.6   
Applicable Law      7   



--------------------------------------------------------------------------------

AQUA AMERICA, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR NICHOLAS DEBENEDICTIS

(As Amended and Restated Effective January 1, 2008)

WHEREAS, Aqua America, Inc. (the “Company”) maintains the Aqua America, Inc.
Supplemental Executive Retirement Plan (the “Plan”) for Nicholas DeBenedictis,
Chairman and Chief Executive Officer of the Company; and

WHEREAS, the Company desires to amend the Plan to incorporate amendments to the
restatement of the Plan which was effective January 1, 2008 and to provide that
the benefit hereunder shall be determined without regard to any reduction under
Section 3.2(h) of Part A of the Retirement Plan;

NOW, THEREFORE, effective January 1, 2011, except as otherwise provided herein,
Aqua America, Inc. hereby amends and restates the Plan as follows:

ARTICLE I

DEFINITIONS

1.1 “Board“ shall mean the Board of Directors of the Company.

1.2 “Code“ shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations issued thereunder.

1.3 “Committee“ shall mean the Retirement and Employee Benefits Committee.

1.4 “Company“ shall mean Aqua America, Inc., a Pennsylvania corporation.

1.5 “Normal Retirement Date“ shall mean the first day of the month coincident
with or next following the date on which the Participant attains his Normal
Retirement Age, as defined in the Retirement Plan.

1.6 “Participant“ shall mean Nicholas DeBenedictis.

1.7 “Plan“ shall mean this Aqua America, Inc. Supplemental Executive Retirement
Plan for Nicholas DeBenedictis.

1.8 “Retirement” shall mean Separation from Service on or after age 65.

1.9 “Retirement Plan“ shall mean the Retirement Income Plan for Aqua America,
Inc. and Subsidiaries.



--------------------------------------------------------------------------------

1.10 “Retirement Plan Benefit“ shall mean the accrued benefit payable to the
Participant as determined under the terms of the Retirement Plan.

1.11 “Retirement Plan Surviving Spouse Benefit“ shall mean the Surviving Spouse
Benefit determined pursuant to the terms of the Retirement Plan in the event of
the death of the Participant at any time prior to commencement of payment of his
Retirement Plan Benefit.

1.12 “Separation from Service“ shall mean the Participant’s termination of
employment with the Company and all affiliated companies considered a single
employer with the Company as provided under Code section 409A and guidance
issued thereunder and, effective January 1, 2009, Treas. Reg. §1.409A-1(h) and
any successor thereto. The default rules of Treas. Reg. §1.409A-1(h) shall apply
except for purposes of determining if the level of bona fide services will
permanently decrease from the average level of bona fide services performed over
the immediately preceding 36-month period (or full period of service, if
shorter). In applying such rules, 33-1/3% shall be substituted for 20%.

1.13 “Specified Employee“ shall mean an employee as defined in Code section
409A(a)(2)(B)(i) and guidance issued thereunder and, effective January 1, 2009,
Treas. Reg. §1.409A-1(i) or any successor thereto and as determined in
accordance with the methodology adopted by the Company in accordance with such
regulation and set forth in the written policy entitled “Aqua America, Inc. Key
Employee Determination Process for purposes of Section 409A,” which is
incorporated herein by reference.

1.14 “Supplemental Excess Benefit“ shall mean the total benefit payable to the
Participant under this Plan.

1.15 “Supplemental Excess Surviving Spouse Benefit“ shall mean the Surviving
Spouse Benefit payable to a Surviving Spouse pursuant to this Plan with respect
to Supplemental Excess Benefits.

1.16 “Supplemental Benefit“ shall mean the benefit, if any, payable to the
Participant under the Supplemental Pension Plan.

1.17 “Supplemental Pension Plan“ shall mean the Aqua America, Inc. Supplemental
Pension Benefit Plan for Salaried Employees.

1.18 “Surviving Spouse“ shall mean a person who qualifies as a surviving spouse
under the Retirement Plan.

1.19 “Surviving Spouse Benefit“ shall mean, except as otherwise provided in
Section 2.3(d), the survivor annuity payable to the Surviving Spouse determined
as if the Participant had retired on the later of the day prior to his death or
on the date of his earliest retirement age (having survived to such date), with
an immediate joint and 75% survivor annuity. A Surviving Spouse Benefit shall be
determined in the form of a single life annuity (based on such 75% survivor
annuity) for the life of the Surviving Spouse commencing on the later of the
Participant’s date of death or earliest retirement age. Earliest retirement age
shall have the same meaning as under the Retirement Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE II

SUPPLEMENTAL EXCESS BENEFIT

2.1 Calculation of Benefit.

(a) Retirement. The Supplemental Excess Benefit payable to the Participant under
this Plan upon his Retirement shall be equal to (i) the monthly amount of the
benefit that would be payable under the Retirement Plan (expressed in the form
of a single life annuity commencing at the Participant’s Normal Retirement Date
or, if later, the date of determination) if the Participant were fully vested in
his benefit under the Retirement Plan, calculated as if the Participant had 25
Years of Service under the Retirement Plan on the date of Retirement and had not
deferred any compensation under the Aqua America, Inc. Executive Deferral Plan,
and without taking into account the limitations of sections 401(a)(17) and 415
of the Code or any reduction imposed under Section 3.2(h) of Part A of the
Retirement Plan, less (ii) the monthly amount of the Retirement Plan Benefit
(expressed in the form of a single life annuity commencing at the Participant’s
Normal Retirement Date or, if later, the date of determination) payable to the
Participant under the Retirement Plan and the monthly amount of the Supplemental
Benefit (expressed in the form of a single life annuity commencing at the
Participant’s Normal Retirement Date or, if later, the date of determination)
payable to the Participant under the Supplemental Pension Plan.

(b) Separation from Service Prior to Retirement. The Supplemental Excess Benefit
payable to the Participant under this Plan upon his Separation from Service for
any reason prior to age 65 shall be equal to (i) the benefit that would be
payable under the Retirement Plan (expressed in the form of a single life
annuity commencing at the Participant’s Normal Retirement Date or, if later, the
date of determination) if the Participant were fully vested in his benefit under
the Retirement Plan, calculated as if the Participant were credited with two
years of benefit service for each of the first seven years of his actual service
with the Company, plus one year of benefit service for each year of actual
service after the seventh year of service, and had not deferred any compensation
under the Aqua America, Inc. Executive Deferral Plan, and without taking into
account the limitations of sections 401(a)(17) and 415 of the Code or any
reduction imposed under Section 3.2(h) of Part A of the Retirement Plan, less
(ii) the monthly amount of the Retirement Plan Benefit (expressed in the form of
a single life annuity commencing at the Participant’s Normal Retirement Date or,
if later, the date of determination) payable to the Participant under the
Retirement Plan and the monthly amount of the Supplemental Benefit (expressed in
the form of a single life annuity commencing at the Participant’s Normal
Retirement Date or, if later, the date of determination) payable to the
Participant under the Supplemental Pension Plan.

2.2 Surviving Spouse Benefit. If the Participant has not made the election
provided under Section 2.3(d) and dies prior to the later of (A) his Separation
from Service or (B) his attainment of an age designated as the trigger for
payment under Section 2.3(c), then a Surviving Spouse Benefit is payable to his
Surviving Spouse as provided herein. If the Participant is entitled, or would be
entitled except for the fact that he has not retired from the Company, to a
Supplemental Excess Benefit under Section 2.1(a), the Surviving Spouse Benefit
shall be determined with respect to the Supplemental Excess Benefit as
calculated under Section 2.1(a). In all other cases, the Surviving Spouse
Benefit shall be determined with respect to the Supplemental Excess Benefit as
calculated under Section 2.1(b).

 

3



--------------------------------------------------------------------------------

2.3 Time and Form of Payment.

(a) Default Form and Time of Payment. Subject to Section 2.3(e), unless an
optional form of payment under Section 2.3(b) is elected as provided under
Section 2.3(c) or a transfer election is made as provided under Section 2.3(d),
the actuarial equivalent present value of the Participant’s Supplemental Excess
Benefit shall be paid in one lump sum payment on the first day of the month
following the later of the Participant’s Separation from Service and attainment
of age 55 (or February 1, 2009, if later). Present value for purposes of this
Section 2.3(a) shall be determined using the discount and mortality assumptions
prescribed under FAS 87 for accounting valuation purposes for the year in which
distribution occurs.

(b) Optional Forms and Times of Payment. The Participant may elect any of the
following forms in lieu of a lump sum payment: a single life annuity; a joint
and survivor annuity with a survivor annuity equal to 50%, 66-2/3%, 75% or 100%
of the amount paid during the joint lives; or a term certain single life annuity
with a 5-year term, a 10-year term or a 15-year term. Instead of commencement of
payment (or payment in the event of a lump sum) at the later of Separation from
Service or the date the Participant attains age 55, the Participant may elect
the later of Separation from Service or the date of attainment of a designated
age after age 55. All payments shall commence on the first day of the month
following the later of Separation from Service or the date the Participant
attains the designated age, subject to Section 2.3(e) and Section 2.3(c)(ii).

(c) Election.

(i) During 2007 and 2008, the Participant may elect an optional form of payment
as provided under Section 2.3(b), provided such election is made prior to the
calendar year in which such benefits would otherwise be paid and such election
does not cause such benefits to be paid in the year the election is made. All
elections are irrevocable upon submission to the Committee.

(ii) Following 2008, any election shall not be effective for 12 months, must be
made 12 months before the benefits would be paid or commence to be paid and must
delay payment or commencement of payment at least five years unless the election
changes an annuity form of payment to an actuarially equivalent annuity form of
payment without changing the date payment commences. All elections are
irrevocable upon submission to the Committee.

(d) One-Time Election to Transfer Benefit. The Participant may make a one-time,
irrevocable election to elect, in lieu of the payments described in
Section 2.3(a) and Section 2.3(c), to have the actuarial equivalent present
value of the Supplemental Excess Benefit under this Plan and the Supplemental
Benefit under the Supplemental Pension Plan transferred to the Participant’s
Separation Distribution Account under the Aqua America, Inc. Executive Deferral
Plan on the later of the date the Participant attains age 55 or the date of his
Separation from

 

4



--------------------------------------------------------------------------------

Service. Notwithstanding the foregoing, in the event of the Participant’s death
prior to such transfer, a transfer of the actuarial equivalent present value of
the Supplemental Excess Surviving Spouse Benefit shall be made as of the later
of the date the Participant would have attained age 55 or the Participant’s
Separation from Service due to death, provided there is a Surviving Spouse and
provided in the event of the Participant’s death prior to age 55 that such
Spouse survives to the date the Participant would have attained age 55. Any
amount so transferred to the Aqua America, Inc. Executive Deferral Plan shall be
distributed in accordance with the provisions of that Plan. An election under
this Section 2.3(d) shall be made in writing, on the form prescribed by the
Committee, shall be submitted to the Committee on or prior to December 31, 2008,
shall be irrevocable upon submission to the Committee, and no further election
shall be available under this Plan. Present value for purposes of this
Section 2.3(d) shall be determined using the discount and mortality assumptions
prescribed under FAS 87 for accounting valuation purposes for the year in which
transfer occurs. Notwithstanding the foregoing, or any other provision of this
Plan to the contrary, in the event of the Participant’s Separation from Service
due to death after age 55, the Supplemental Excess Surviving Spouse Benefit to
be transferred to the Aqua America, Inc. Executive Deferral Plan shall be an
amount equal to the actuarial equivalent present value of the Supplemental
Excess Benefit that would have been transferred to such Executive Deferral Plan
had the Participant retired on the day prior to the day of his death.

(e) Six Month Payment Delay. Notwithstanding any provision of the Plan to the
contrary, if the Participant is a Specified Employee, any payment of a Benefit
due as a result of Separation from Service which would otherwise be paid or
commence to be paid prior to the six-month anniversary of such Separation from
Service shall be delayed until the first business day following the six-month
anniversary of Separation from Service (or, if earlier, the date of such
Participant’s death). Any annuity payments otherwise payable during such
six-month period shall accumulate and be paid in one lump sum on such delayed
payment date. If payment is due in one lump sum upon Separation from Service,
the actuarial equivalent present value shall be determined as provided in
Section 2.3(a) as of the date of Separation from Service and shall be credited
with interest during such six month delay using the first segment rate as
determined under Code section 417(e)(3)(D).

2.4 Time and Form of Payment of Supplemental Excess Surviving Spouse Benefit.

(a) Default Form and Time of Payment. Unless an optional form of payment under
Section 2.4(b) is elected as provided under Section 2.4(c), the Supplemental
Excess Surviving Spouse Benefit shall be paid in one lump sum payment on the
first day of the second month following the date of the Participant’s death or,
if later, the date the Participant would have attained age 55. Present value for
purposes of this Section 2.4(a) shall be determined using the discount and
mortality assumptions prescribed under FAS 87 for accounting valuation purposes
for the year in which distribution occurs.

(b) Optional Form and Times of Payment. The Participant may elect a single life
annuity instead of a lump sum with respect to payment of the Supplemental Excess
Surviving Spouse Benefit. All payments shall commence on the first day of the
second month following the Participant’s death or, if later, the date the
Participant would have attained age 55.

 

5



--------------------------------------------------------------------------------

(c) Election. During 2007 and 2008, the Participant may elect an optional form
of payment as provided under Section 2.4(c), provided such election is made
prior to the calendar year in which such Supplemental Excess Surviving Spouse
Benefit would otherwise be paid and such election does not cause such benefit to
be paid in the year the election is made. Following 2008, any election shall not
be effective for 12 months and must be made 12 months before the Supplemental
Excess Surviving Spouse Benefit would be paid or commence to be paid. All
elections are irrevocable upon submission to the Committee.

2.5 Adjustment of Benefits. The Supplemental Excess Benefit and the Supplemental
Excess Surviving Spouse Benefit payable hereunder shall be subject to the same
actuarial adjustments and adjustments for early or delayed commencement as under
the Retirement Plan except as otherwise specifically provided herein. For
avoidance of doubt, the Supplemental Excess Benefit as of any date after the
Participant’s Normal Retirement Date shall be the greater of (i) the
Supplemental Excess Benefit as of the Participant’s Normal Retirement Date
increased by one-half of one percent (1/2%) per month, as set forth under the
Retirement Plan for the period from his Normal Retirement Date to the date of
determination or (ii) the Supplemental Excess Benefit calculated as of the date
of determination.

2.6 Coordination with Supplemental Pension Plan Benefit. The benefits of
Nicholas DeBenedictis under the Supplemental Pension Plan shall be paid at the
same time and in the same form as his benefits under this Plan.

2.7 Timing of Payment. Payment or commencement of payment of benefits is treated
as made on the date specified if payment is made at such date or a later date in
the same taxable year or, if later, by the 15th day of the third calendar month
following the specified date and the Participant (or, in the case of the
Supplemental Excess Surviving Spouse Benefit, the Surviving Spouse) is not
permitted, directly or indirectly, to designate the taxable year of payment.

ARTICLE III

AMENDMENT AND TERMINATION

3.1 Reservation of Right to Amend or Terminate. The Company intends the Plan to
be permanent but reserves the right to amend or terminate the Plan when, in the
sole opinion of the Company, such amendment or termination is advisable. Any
such amendment or termination shall be made pursuant to a resolution of the
Board of Directors of the Company and shall be effective as of the date of the
resolution.

3.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly deprive the Participant or Surviving Spouse of all
or any portion of any Supplemental Excess Benefit or Supplemental Excess
Surviving Spouse Benefit payment of which has commenced prior to the effective
date of such amendment or termination or which would be payable if the
Participant terminated employment for any reason, including death, on such
effective date.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1 No Creation of Employment Rights. Nothing contained herein will confer upon
the Participant the right to be retained in the service of the Company nor limit
the rights of the Company to discharge or otherwise discipline the Participant.

4.2 Funding. The Plan at all times shall be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. Neither the Participant nor any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive a benefit under the Plan and the Participant or other
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan. Nothing contained in the Plan shall
constitute a guarantee by the Company or any other entity or person that the
assets of the Company will be sufficient to pay any benefit hereunder.

4.3 Spendthrift Provision. No benefit payable under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the Participant; and
any attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge prior to such receipt shall be void; and the Company shall not be
liable in any manner for or subject to the debts, contracts, liabilities,
engagements or torts of any person entitled to any benefit under the Plan.

4.4 Administration. The Committee shall be responsible for the general operation
and administration of the Plan and for carrying out the provisions thereof. All
provisions set forth in the Retirement Plan with respect to the administrative
powers and duties of the Committee, expenses of administration and procedures
for filing claims shall also be applicable with respect to this Plan. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Retirement Plan.

4.5 General Conditions. Except as otherwise expressly provided herein, all terms
and conditions of the Retirement Plan applicable to a Retirement Plan Benefit or
a Retirement Plan Surviving Spouse Benefit shall also be applicable to a
Supplemental Excess Benefit or a Supplemental Excess Surviving Spouse Benefit
payable hereunder. Any Retirement Plan Benefit or Retirement Plan Surviving
Spouse Benefit, or any other benefit payable under the Retirement Plan, shall be
paid solely in accordance with the terms and conditions of the Retirement Plan
and nothing in this Plan shall operate or be construed in any way to modify,
amend or affect the terms and provisions of the Retirement Plan.

4.6 Applicable Law. The Plan is intended to comply with Code section 409A and
guidance issued thereunder and shall be administered and interpreted consistent
therewith and otherwise shall be construed under the laws of the Commonwealth of
Pennsylvania, other than its laws respecting choice of laws, to the extent not
otherwise preempted by Federal law.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Aqua America, Inc. has caused these presents to be duly
executed, under seal, as of this _4th     day of _October            , 2011.

 

Attest:     AQUA AMERICA, INC.

/s/ Maria Gordiany

    By:   /s/ Roy H. Stahl         Assistant Secretary       Chief
Administrative Officer, General       Counsel and Secretary

[Corporate Seal]

 

8